                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


UNITED STATES OF AMERICA                         )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )      Case No.: 1:18-cr-10087-STA
                                                 )
BRANDY KENTIA STEED,                             )
                                                 )
       Defendant.                                )


               ORDER ON MOTION TO RESET SENTENCING HEARING


       THIS MATTER came on for consideration before the Honorable S. Thomas

Anderson, Chief United States Judge, for the Western District of Tennessee, Eastern

Division, upon the Motion to Reset Sentencing Hearing in the above-referenced matter.

       From all of which it appears to the Court said Motion is well taken and in the

interest of justice, it is hereby reset from July 24, 2019, until September 13, 2019 at

11:00 a.m.



                                                        s/S. Thomas Anderson
                                                        S. Thomas Anderson
                                                        Chief U.S. District Judge
